Citation Nr: 9904248	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the February 1996 rating decision that reduced 
the evaluation for the service connected left knee from 20 
percent was proper?

2.  Entitlement to an increased evaluation for the service 
connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1985 to October 
1992.  This appeal arises from rating decisions of the 
Winston-Salem, North Carolina Regional Office (RO).  The 
veteran testified at a personal hearing conducted at the 
Board in February 1998 before the undersigned member of the 
Board.


FINDINGS OF FACT

1.  The examination upon which the reduction in rating from 
20 to 0 percent was based was inadequate for rating purposes.

2.  The veteran's service connected left knee disability is 
manifested by complaints of constant pain, episodic swelling 
and a tendency to give way.  The clinical findings 
demonstrate range of motion to include flexion to 120 degrees 
and extension to 0 degrees; the left knee was evaluated as 
being stable; and diagnostic testing showed no evidence of 
degeneration.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision that reduced the 
evaluation for the service connected left knee from 20 
percent was not proper.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.344, Diagnostic Code 5257 (1998).

2.  The criteria for the assignment of a rating in excess of 
20 percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action in February 1993, service connection was 
awarded for chondromalacia patella of the left knee, status 
post arthroscopy, and a 20 percent rating was assigned 
effective from October 1992.  

On VA examination in May 1995, the veteran complained of left 
knee pain since an inservice injury.  Pain was aggravated by 
stair climbing and he complained of giving way of the knee.  
On examination, there was no significant muscle wasting or 
atrophy.  There was patellofemoral grating on ranging.  Range 
of motion was normal.  There was no joint line tenderness.  
The diagnosis was chondromalacia of the patella, left knee. 

By rating decision in August 1995, a reduction from 20 
percent to noncompensably disabling was proposed under 38 
C.F.R. § 3.105(e) for the veteran's left knee disability.  By 
rating action in February 1996, a noncompensable rating was 
assigned for left knee disability.

For ratings in effect for less than five years, the 
regulations provide that reexaminations showing improvement 
in the disability will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1998).

A 20 percent rating was assigned for left knee disability by 
rating decision in February 1993 under Diagnostic Code (DC) 
5257.  DC 5257 provides that moderate impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 20 percent evaluation.   Although the veteran 
complained of instability of the left knee at the May 1995 VA 
examination, the report of examination did not include 
medical findings regarding whether there was impairment of 
the knee due to instability or subluxation.  Accordingly, 
there was no basis in the record for the reduction in the 
rating from 20 percent, and thus the February 1996 rating 
reduction was not proper.

Also for consideration is the claim of entitlement to a 
rating in excess of 20 percent for left knee disability.  

In June 1996, the veteran contended that the May 1995 
examination was inadequate.  On the August 1996 substantive 
appeal, the veteran indicated that there was constant pain, a 
grinding sensation, periodic swelling, and a tendency of 
giving way while climbing stairs.  He further indicated that 
his left knee disability had increased beyond the 20 percent 
level.  

On VA orthopedic examination in November 1996, the veteran 
indicated that his left knee disability had not improved 
since he was in service.  He complained of swelling, more 
frequent pain, periodic swelling; and, at times, the knee 
felt like it was going out on him.  On examination, the 
veteran had a careful antalgic gait, but he was not limping.  
The knee was not swollen and looked nearly identical to the 
other knee.  There was tenderness over the lateral plica, 
some grind on flexion (particularly with weight bearing), and 
minimal subpatellar crepitation.  Range of motion was from 0 
to 120 degrees with pain in the final 5 degrees of extension 
and definite pain before he completed flexion after more than 
50 degrees.  He had powerful equal quadriceps with no atrophy 
and he could perform a knee bend.  His knee was judged to be 
stable.  The veteran maintained a rather constant degree of 
aggravation and did not have what one would call a flare-up.  
He was not totally incapacitated by the knee.  X-rays of the 
left knee showed normal alignment, normal joint spaces, and 
no evidence of deterioration or degeneration.  The diagnosis 
was severe chondromalacia of the left knee.

In a June 1998 Board remand, it was noted that the veteran 
testified in February1998 that he had recently been examined 
by the VA and that the VA physician had indicated that there 
were degenerative changes of the left knee.  He also 
testified that his disability had increased in severity and 
that he had giving way of his knee.  The representative 
argued that as the veteran's left knee was rated on the basis 
of instability under Diagnostic Code 5257, if it were 
demonstrated that the veteran had arthritis of the left knee 
and instability, then the RO should consider the principles 
of rating enunciated in VAOPGCPREC 23-97 (July 1, 1997).  The 
RO was instructed to obtain the treatment records referred to 
by the veteran and other available recent treatment records 
and to afford the veteran another VA orthopedic examination.  

An April 1998 treatment notation was received.  It shows that 
the veteran's complaints included a left knee injury.  On 
examination, motor strength was 5/5, and sensory examination 
was intact.  There was mild left lateral knee tenderness.  
There was negative drawer and McMurray's sign.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).  The case was remanded in 
June 1998 as the veteran contended that he had been informed 
while being treated at the Durham VA medical center that he 
had arthritis of the left knee.  In June 1998, the RO 
requested all inpatient and outpatient records from the 
Durham VA medical center.  In August 1998, the only record 
received was the above April 1998 treatment notation that 
does not demonstrate the presence of arthritis.  Thus, the 
record does not substantiate the veteran's allegation that 
arthritis of the left knee has been diagnosed at the Durham 
VA medical center.  Accordingly, the current record is 
adequate to evaluate the veteran's left knee disability.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation (DC 5260); limitation of 
extension to 15 degrees warrants a 20 percent evaluation, 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation, and limitation of extension to 30 degree warrants 
a 40 percent evaluation under DC 5261; moderate impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation under DC 5257; 
and severe impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 30 percent 
evaluation.  

In this case, the veteran contends that his left knee 
disability evidences a greater degree of impairment than that 
reflected in his currently assigned 20 percent evaluation.  
The evidence does not support this contention.  The 
assignment of a 30 percent evaluation under DC 5260 requires 
evidence of limitation of flexion to 15 degrees.  On VA 
examination in May 1995, range of motion was normal.  On VA 
examination in November 1996, flexion was to 120 degrees.  DC 
5261 requires limitation of extension to 20 degrees for the 
assignment of a 30 percent rating.  Left knee extension was 
normal in May 1995 and November 1996 (see 38 C.F.R. § 4.71, 
plate II).  There was no significant muscle wasting or 
atrophy on examination in May 1995; and on examination in 
November 1996, the left knee was judged as being stable.  
Thus, there is no evidence of severe impairment of the left 
knee as would be necessary for the assignment of a 30 percent 
rating under DC 5257.  Although the veteran has contended 
that there is left knee arthritis, recent VA treatment 
records were obtained which do not support this contention 
and recent VA x-rays of the left knee showed no degeneration 
of the joint.  

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995) and concludes that the veteran's left 
knee does not demonstrate additional range of motion loss due 
to pain on use to the extent that the criteria for a higher 
rating under DC's 5260 or 5261 would be met.  The VA examiner 
in November 1996 indicated that the veteran did not suffer 
from what one would call a flare-up of the left knee.  




ORDER

As the February 1996 rating decision that reduced the 
evaluation for the service connected left knee was not 
proper, the 20 percent disability evaluation for this 
disability is restored, effective from the date of the 
reduction.  To this extent the veteran's appeal is granted 
subject to the law and regulations pertaining to the award of 
monetary payments.  

Entitlement to an increased evaluation for the service 
connected left knee disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

